On the Court’s own motion, appeal, insofar as taken from the September 2013 Appellate Division order, dismissed, without costs, upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution, and appeal, insofar as taken from the June 2013 Appellate Division judgment, dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous Appellate Division judgment absent the direct involvement of a substantial constitutional question. Motion, insofar as it seeks leave to appeal from the September 2013 Appellate Division order, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the June 2013 Appellate Division judgment, denied.